The appeal herein was recently dismissed for want of a sufficient recognizance. Motion for rehearing is asked, and a bond tendered to this court with the request that the case be reinstated. This can not be done. Where a conviction is had in the County Court the recognizance must be entered into during the term at which the conviction was obtained. This the appellant sought to do, but the recognizance was insufficient. The statute requires that a recognizance must be entered into in order for this court to entertain jurisdiction. The statute of 1905 provides that where the recognizance is defective the appealing party may enter into a sufficient recognizance, and when this has been done this court would entertain the appeal. This can not be done except by entering into a recognizance before the court or judge who tried the case. It can not be done by bond filed in this court. The statute requires it must be a recognizance. This matter was discussed and procedure laid down in Burton v. State, 48 Tex.Crim. Rep.. In the same volume there is another case, Chancy v. State, at page 535. Those cases have been followed as laying down the correct rule. The bond tendered this court can not reinstate the appeal.
The motion for this reason is refused.
Overruled.